

116 HR 5432 IH: Medical Education for a Diverse America Act
U.S. House of Representatives
2019-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5432IN THE HOUSE OF REPRESENTATIVESDecember 13, 2019Ms. Mucarsel-Powell (for herself and Ms. Porter) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to count toward the determination of full time
			 equivalency for graduate medical education under the Medicare program time
			 spent in an approved medical residency training program for training in
			 culturally and linguistically appropriate care.
	
 1.Short titleThis Act may be cited as the Medical Education for a Diverse America Act. 2.Training tomorrow’s doctors for culturally and linguistically appropriate care: graduate medical education (a)Direct GMESection 1886(h)(4) of the Social Security Act (42 U.S.C. 22 1395ww(h)(4)) is amended by adding at the end the following new subparagraph :
				
 (L)Treatment of cultural competency trainingIn determining a hospital’s number of full-time equivalent residents for purposes of this subsection, all the time that is spent by an intern or resident in an approved medical residency training program for education and training in cultural competency and linguistically appropriate service delivery shall be counted toward the determination of full time equivalency..
 (b)Indirect medical educationSection 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) is amended— (1)by redesignating the clause (x) added by section 5505(b) of the Patient Protection and Affordable Care Act as clause (xi); and
 (2)by adding at the end the following new clause:  (xii)The provisions of subparagraph (L) of subsection (h)(4) shall apply under this subparagraph in the same manner as they apply under such subsection..
 (c)Effective dateThe amendments made by subsections (a) and (b) shall apply with respect to payments made to hospitals on or after the date that is one year after the date of the enactment of this Act.
			